Order [staying action] unanimously reversed and trial of the issue of the existence of a valid contract containing an arbitration clause is directed. The question of usury which is alleged to invalidate the contract may not summarily be disposed of and requires a trial. Order [denying stay of arbitration] unanimously modified so as to stay arbitration only pending the trial of the issue of usury and said stay is subject to renewal depending upon the trial of the issue of usury. Settle orders on notice. Present — Peek, P. J., Dore, Cohn and Callahan, JJ. [See 281 App. Div. 658.]